Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claims 1, 4, 8 and 11, applicant argues the claims as amended incorporate previously indicated allowable subject matter and should not be rejected under 35 USC § 103. Applicants’ remarks and amendments have been fully considered and are found convincing. The prior art of record, either alone or in combination, fails to teach or suggest the division of the plurality of pixels adjacent to the interpolation point into pixel units, calculating the weight of the edge detection in the preset edge directions, and determine the weights of the edge of the pixel array at the position based upon the weight components of the edge direction of each of the plurality of pixel units in the plurality of preset edge directions. Accordingly, claims 1, 3-8, and 10-14 are allowed.
< Remainder of Page Left Intentionally Blank >
Allowable Subject Matter
Claim(s) 1, 3-8, and 10-14 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the limitation wherein determining weights of an edge direction of the pixel array at the position of the interpolation point in a plurality of preset edge directions based on pixel values of a plurality of pixels adjacent to the interpolation point, comprising: dividing the plurality of pixels adjacent to the interpolation point into a plurality of pixel units; calculating, for each of the plurality of pixel units, weight components of an edge direction in the plurality of preset edge directions; and determining weights of the edge direction of the pixel array at the position of the interpolation point in the plurality of preset edge directions based on the weight components of the edge direction of each of the plurality of pixel units in the plurality of preset edge directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661